DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8 and 17 recite, “nozzle outlet includes a first slot and a second slot,” however the device of the claim from which it depends includes a plurality of nozzles which are different in construction. Without specifying which nozzle outlets, the claim becomes independent. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 5-6, 8-11, 14-15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scheckel et al (US 2009/0100811).
Regarding claims 1, 10, and 19 Scheckel discloses an impactor separator (Abstract and Fig. 7 disclose an impact separator) comprising: a housing (Claim 1) comprising an inlet receiving a gas-liquid stream and an outlet expelling a gas stream (Claim 1, “a housing having an inlet for receiving a gas-liquid stream, and an outlet for discharging a gas stream”); an impaction surface 106 positioned within the housing and configured to separate liquid particles from the gas-liquid stream (¶ [0055], the separators include impingement surfaces 106 shown in Fig. 7); and a nozzle assembly 250 positioned within the housing having a longitudinal axis and comprising a nozzle assembly housing portion and a plurality of nozzles 220 extending through the nozzle assembly housing portion (Fig. 7 and Fig. 24, a nozzle plate is included in the housing with nozzles 220 on nozzle portions 252 254), each of the plurality of nozzles having a nozzle inlet and a nozzle outlet (Fig. 23, shown), the plurality of nozzles comprising: a central nozzle (Fig. 24, shown nozzle plates and plurality of nozzles including a central nozzles 264), the central nozzle having an always-open orifice (Fig. 24, 26 and ¶ [0071], shown nozzles being always open type, and as noted “one or more or all of open orifices 264… replaced by nozzle valves such as 252, 254, or the like”), and a plurality of duckbill valves 220 disposed around the central nozzle (Fig. 24 and 26, the nozzle portions 252 254 located surrounding central openings); wherein the gas-liquid stream enters into the nozzle assembly housing portion, flows into the plurality of nozzles through the nozzle inlets and exits the plurality of nozzles through the nozzle outlets, wherein the plurality of nozzles accelerates the gas-liquid stream toward the impaction surface (Fig. 7 and Claim 1, the gas-liquid stream exits nozzles to strike a surface for separation).  
Scheckel’s embodiments including a duck bill valve of Figs. 19-30 fail to disclose the central openings 264 being disposed along a longitudinal axis of the plate, rather they surround it.
However, Scheckel contemplates moving the opening 264 along the central longitudinal axis in other embodiments, such as Figs. 8-16, wherein one of the plurality of nozzles is centrally located. Therefore, it would have been obvious to one having ordinary skill in the art before the filing date of the invention to modify the openings 264 of Scheckel’s duckbill nozzle embodiment to be located along a central longitudinal axis, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  In this case, this movement of openings is already contemplated in other embodiments of the prior art and would not have altered functionality outside what would be found through routine experimentation. This slight alteration in positioning or sizing of the openings would not cause any significant alteration in device operation.
Regarding claims 2, 11, and 20, the modified Scheckel discloses an impactor separator of claim 1, wherein the central nozzle is formed integral with the nozzle assembly housing portion (Fig. 24, the nozzles are openings integral with the plate).
Regarding claims 5 and 14, the modified Scheckel discloses the impactor separator of claim 1 wherein the always-open orifice is circular in shape (Fig. 24, shown).
Regarding claims 6 and 15, the modified Scheckel discloses the impactor separator of claim 1, but fails to disclose wherein the always-open orifice is oval in shape.
However, it would have been an obvious matter of design choice to alter the shape of a circular opening to an oval shaped opening, since such a modification would have involved a mere change in the shape of a component.  A slight alteration in shape is generally recognized as being within the level of ordinary skill in the art absent persuasive evidence that the particular configuration of the claimed container was significant.. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claims 8 and 17, the modified Scheckel discloses the impactor separator system of claim 1, wherein the nozzle outlet includes a first slot and a second slot, the first slot substantially perpendicular to the second slot (¶ [0063], the slots are substantially perpendicular to each other).
Regarding claims 9 and 18, the modified Scheckel discloses the impactor separator system of claim 8, wherein the nozzle outlet further comprises an aperture formed in the center of the nozzle outlet (as per modifications in claim 1, the nozzle outlet includes an always-open orifice in the center of the plate).  
Response to Arguments
Applicant's arguments filed 06/03/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments are:
Applicant notes that the orifices 264 are not “nozzles” as they define them, nor are they nozzles as defined as is common in the art. Therefore, as shown in Fig. 24 of Scheckel, they believe these openings are not nozzles and therefore do not anticipate the prior art.
Applicant argues that none of the orifices 264 are along a longitudinal axis of the device and therefore are not a “central nozzle disposed along a longitudinal axis.”
With regards to the arguments above:
As is further noted above, the previously cited ¶ [0071] of Scheckel discusses the orifices 264 and notes that “one or more or all of open orifices 264… replaced by nozzle valves such as 252, 254, or the like.” The openings shown in Fig. 24 are not the entirety of the disclosure, rather Scheckel contemplates producing the simple orifices instead as nozzles. Therefore, Scheckel discloses this particular limitation.
With regards to this, the limitation was noted in the previous rejection as being absent from the disclosure of Sheckel. However, examiner provided a 103(a) rejection of the claim in which the central nozzles’ locations were noted to be “obvious to one having ordinary skill in the art before the filing date of the invention to modify the openings 264 of Scheckel’s duckbill nozzle embodiment to be located along a central longitudinal axis, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  In this case, this movement of openings is already contemplated in other embodiments of the prior art and would not have altered functionality outside what would be found through routine experimentation. This slight alteration in positioning or sizing of the openings would not cause any significant alteration in device operation.” To this end, applicant did not supply a reasoned rebuttal to this rejection and simply has stated that it is not disclosed by Sheckel despite examiner already noting this to be the case.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A LATHERS whose telephone number is (571)272-1050. The examiner can normally be reached M-F 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN A LATHERS/Primary Examiner, Art Unit 3747